      Case 19-08122           Doc 34      Filed 10/02/20 Entered 10/02/20 16:47:04                  Desc Pre-Trial
                                            Conf Call In - P Page 1 of 2
Form appreci

                                      UNITED STATES BANKRUPTCY COURT

                                                 Central District of Illinois
                                                   216 Federal Building
                                                   100 N.E. Monroe St.
                                                  Peoria, IL 61602−1003

In Re: I80 Equipment, LLC                                      Case No.: 17−81749
Debtor(s)                                                      Chapter 7


Jeana K. Reinbold
Plaintiff(s)

      v.

Walmart Inc. d/b/a Wal−Mart and Sam's Club, a Delaware
corporation et al.                                     Adv. No. 19−08122
Defendant(s)


                  NOTICE OF PRETRIAL CONFERENCE AND PRETRIAL ORDER



    Notice is hereby given that a Telephonic Pretrial has been set:

        on 11/23/20 at 03:00 PM

Parties participating in this hearing are directed to call 1−877−336−1831 five minutes prior to the hearing
time. Use Access Code 1082031.

Multiple hearings may be set at the same time. Please remain on the line until your hearing(s) are concluded
and you are dismissed from the call. Participants are encouraged to review the court's telephone conference
instructions prior to the scheduled hearing −
www.ilcb.uscourts.gov/judge−perkins−telephone−conferencehearing−protocol.

    COUNSEL FOR ALL PARTIES ARE ORDERED to confer with all opposing counsel before the scheduled
pretrial conference and together prepare in writing and file with the Court no less than five (5) working days prior to
the pretrial conference a JOINT DOCUMENT, captioned "PRETRIAL STATEMENT". It shall be the
responsibility of the Plaintiff(s) to initiate the conference with opposing counsel and the preparation of the Pretrial
Statement. The Pretrial Statement shall contain the following:

                                                     FOR PLAINTIFF

       1.      A brief statement of the theory of each cause of action.
       2.      A brief summary of the plaintiff's contentions of facts in support of the cause(s) of action and the
               evidence to be relied upon to establish each of the facts contended.



                                                    FOR DEFENDANT

       1.      A brief statement of the defense(s) including the theory of each defense.
       2.      A brief summary of the defendant's contentions of facts in support of the defense(s), and the
               evidence to be relied upon to establish each of the facts contended.
     Case 19-08122           Doc 34      Filed 10/02/20 Entered 10/02/20 16:47:04               Desc Pre-Trial
                                           Conf Call In - P Page 2 of 2


NOTICE OF PRETRIAL
   CONFERENCE AND PRETRIAL ORDER

Page Two




                                                  FOR ALL PARTIES

   In addition, the joint document shall include or have attached to it the following:

     1.    A Statement of all admitted or uncontested facts.
     2.    Each party's brief statement of contested facts.
     3.    Each party's brief statement of contested legal issues.


    All of the above is to be incorporated in one document (with attachments) which is to be signed by all attorneys
prior to the filing. FAILURE TO COMPLY WITH THIS ORDER MAY RESULT IN DISMISSAL OF ALL
ACTION, DEFAULT, THE ASSESSMENT OF COSTS AND ATTORNEY'S FEES OR OTHER APPROPRIATE
PENALTIES.

   The affidavits or other documentary proof which each party relies on in support of its contentions shall be
exchanged by the parties at or before the time of filing of the PRETRIAL STATEMENT.



Entered: 10/2/20

                                                                             /S/ Thomas L. Perkins
                                                                          United States Bankruptcy Judge



                      NOTE: FAXED PRETRIAL STATEMENTS WILL NOT BE ACCEPTED.




                                  Please be advised telephone conferences are recorded.




          Go to www.ilcb.uscourts.gov for information regarding this court's mandatory electronic filing policy.
